DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on January 13, 2022.
Claims 1-5, 10, 12-14, 16-22.  Claims 17-22 are withdrawn.
The rejection of claim 14 under 35 U.S.C. 112(b) is withdrawn.
The rejection of claims 1, 12-14, 16, 23, 25 under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al is withdrawn in view of Applicants amendment.
Claims 1, 12-14, 23, 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al in view of Cordani.
Claims 2-5, 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al in view of Cordani in view of Exolit-22 Product Data Sheet.
Claims 1, 12-14, 23, 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al in view of Jang et al.
Claims 2-5, 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al in view of Jang et al in view of Exolit-22 Product Data Sheet.
Claim 26 stands rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al or Mans Fibla et al in view of Cordani or Mans Fibla et al in view of Jang et al, in view of Balle et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12-14, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al (US Patent Application 2010/0200819) in view of Cordani (US Patent Application 2016/0030789).
Regarding claims 1, 12-14, 23, 25, Mans Fibla et al teaches a flame retardant composition particularly designed for fire fighting comprising a liquid ammonium polyphosphate and ammonium polyphosphate in powder form and a corrosion inhibitor (which satisfies claimed intumescent composition) (Abstract).  Mans Fibla et al further teaches the composition comprising between 87-94 wt% of liquid ammonium polyphosphate and between 6-13 wt% of ammonium polyphosphate powder in the flame retardant composition (which overlaps 99.55-99.99wt%/99.6-99.8wt% of ammonium polyphosphate in the instant claims) (Paragraph 41).  Mans Fibla et al further teaches 0.01-5wt% of corrosion inhibitor in the flame retardant composition (Paragraphs 32, 47).  However, Mans Fibla et al fails to specifically disclose ammonium sulfate and iron sulfate, the specific proportions of ammonium polyphosphate and sulfate compound as recited in the instant claims and the water solubility of the mixture.
In the same field of endeavor, Cordani teaches a fire extinguishing composition comprising corrosion inhibitors such as iron sulfate and iron ammonium sulfate in the amount of 0.0001-20vol% in a fire extinguishing composition (Abstract, Paragraph 50).
With regard to iron sulfate or iron ammonium sulfate, it would have been obvious to have substituted/provided iron sulfate or iron ammonium sulfate in the flame retardant composition in Mans Fibla et al in view of Cordani in order to provide a compound with corrosion inhibiting properties into the flame retardant/fire-extinguishing composition as Mans Fibla et al teaches the incorporation of a corrosion inhibitor.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
With regard to the specific proportions of ammonium polyphosphate and sulfate compound as recited in the instant claims, it would have been obvious to one of ordinary skill in the art to have provided the claimed amounts of ammonium polyphosphate and sulfate compound as recited in the instant claims because Mans Fibla et al teaches between 87-94 wt% of liquid ammonium polyphosphate and between 6-13 wt% of ammonium polyphosphate powder in the flame retardant composition (Paragraph 41), which overlaps 99.55-99.99wt%/99.6-99.8wt% of ammonium polyphosphate in the instant claims, and 0.01-5wt% of corrosion inhibitor in the flame retardant composition (Paragraphs 32, 47), which overlaps 0.01-0.45wt%/0.20-0.40wt% of sulfate compound in the instant claims.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the water solubility of the mixture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a similar water solubility in Mans Fibla et al in view of Cordani as the instant claims as Mans Fibla et al in view of Cordani encompasses a similar composition which comprises a mixture of the two claimed components in overlapping amounts; hence, it is expected for the water solubility to be similar to the claimed range. 

Claims 2-5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al (US Patent Application 2010/0200819) in view of Cordani (US Patent Application 2016/0030789) as applied to claims 1, 12-14, 23, 25 above, and in further view of Exolit-22 Product Data Sheet.
Regarding claims 2-5, 16, Mans Fibla and Cordani disclose the invention as claimed.  Mans Fibla et al and Cordani teach the features above. Mans Fibala et a al and Cordani fail to specifically disclose a crystal form II ammonium polyphosphate with the moisture, density, water solubility, viscosity, particle size, chain length and pH.
In the same field of endeavor, Exolit-422 Product Data Sheet teaches an ammonium polyphosphate II that is non-flammable, has favorable environmental and health profile, biodegradable and good fire, smoke and toxicity results and teaches the claimed product in claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Exolit-422 ammonium polyphosphate in Mans Fibla et al and Cordani in order to provide a composition that is non-flammable, has favorable environmental and health profile, biodegradable and good fire, smoke and toxicity results and because Mans Fibla et al teaches the utilization of ammonium polyphosphate for making a flame retardant composition.

Claims 1, 12-14, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al (US Patent Application 2010/0200819) in view of Jang et al (KR 20120052616).
Regarding claims 1, 12-14, 23, 25, Mans Fibla et al teaches a flame retardant composition particularly designed for fire fighting comprising a liquid ammonium polyphosphate and ammonium polyphosphate in powder form and a corrosion inhibitor (which satisfies claimed intumescent composition) (Abstract).  Mans Fibla et al further teaches the composition comprising between 87-94 wt% of liquid ammonium polyphosphate and between 6-13 wt% of ammonium polyphosphate powder in the flame retardant composition (which overlaps 99.55-99.99wt%/99.6-99.8wt% of ammonium polyphosphate in the instant claims) (Paragraph 41).  Mans Fibla et al further teaches 0.01-5wt% of corrosion inhibitor in the flame retardant composition (Paragraphs 32, 47).  However, Mans Fibla et al fails to specifically disclose ammonium sulfate and iron sulfate, the specific proportions of ammonium polyphosphate and sulfate compound as recited in the instant claims and the water solubility of the mixture.
In the same field of endeavor, Jang et al a fire extinguishing composition comprising 0.1-5 parts ammonium sulfate and potassium sulfate as fire extinguishing agents (Paragraph 33).
With regard to potassium sulfate or ammonium sulfate, it would have been obvious to have provided potassium sulfate or ammonium sulfate in the flame retardant composition in Mans Fibla et al in view of Jang et al because it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
With regard to the ammonium polyphosphate and sulfate compound as recited in the instant claims, it would have been obvious to one of ordinary skill in the art to have provided the claimed amounts of ammonium polyphosphate and sulfate compound as recited in the instant claims because Mans Fibla et al teaches between 87-94 wt% of liquid ammonium polyphosphate and between 6-13 wt% of ammonium polyphosphate powder in the flame retardant composition (Paragraph 41), which overlaps 99.55-99.99wt%/99.6-99.8wt% of ammonium polyphosphate in the instant claims, and 0.01-5wt% of corrosion inhibitor in the flame retardant composition (Paragraphs 32, 47), which overlaps 0.01-0.45wt%/0.20-0.40wt% of sulfate compound in the instant claims.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to the water solubility of the mixture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a similar water solubility in Mans Fibla et al in view of Jang et al as the instant claims as Mans Fibla et al in view of Jang et al encompasses a similar composition which comprises a mixture of the two claimed components in overlapping amounts; hence, it is expected for the water solubility to be similar to the claimed range. 

Claims 2-5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mans Fibla et al (US Patent Application 2010/0200819) in view of Jang et al (KR 20120052616) as applied to claims 1, 12-14, 23, 25 above, and in further view of Exolit-22 Product Data Sheet.
Regarding claims 2-5, 16, Mans Fibla and Jang et al disclose the invention as claimed.  Mans Fibla et al and Jang et al teach the features above. Mans Fibala et a al and Jang et al fail to specifically disclose a crystal form II ammonium polyphosphate with the moisture, density, water solubility, viscosity, particle size, chain length and pH.
In the same field of endeavor, Exolit-422 Product Data Sheet teaches an ammonium polyphosphate II that is non-flammable, has favorable environmental and health profile, biodegradable and good fire, smoke and toxicity results and teaches the claimed product in claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Exolit-422 ammonium polyphosphate in Mans Fibla et al and Jang et al in order to provide a composition that is non-flammable, has favorable environmental and health profile, biodegradable and good fire, smoke and toxicity results and because Mans Fibla et al teaches the utilization of ammonium polyphosphate for making a flame retardant composition.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (WO 2008/031559) as applied to claims 1, 12-14, 16, 23, 25 above, OR Mans Fibla et al (US Patent Application 2010/0200819) in view of Cordani (US Patent Application 2016/0030789) as applied to claims 1, 12-14, 23, 25 above, OR Mans Fibla et al (US Patent Application 2010/0200819) in view of Jang et al (KR 20120052616) as applied to claims 1, 12-14, 23, 25 above and in further view of Balle et al (EP 0718388 (already of record)).
Regarding claim 26, Garcia et al or Mans Fibla et al and Cordani or Mans Fibla et al and Jang et al disclose the invention substantially as claimed.  Garcia et al or Mans Fibla et al and Cordani or Mans Fibla et al and Jang et al teaches the features above.  However, Garcia et al or Mans Fibla and Cordani or Mans Fibla et al and Jang e al fails to specifically disclose a cable.
In the same field of endeavor, Balle et al teaches fire protective article for cables (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a molded cable in Garcia et al or Mans Fibla et al and Cordani or Mans Fibla et al and Jang et al in view of Balle et al in order to provide a molded cable with fire protection as taught in Balle et al where Garcia et al/Mans Fibla et al teaches fire retarding compositions.
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Mans Fibla in view of Cordani and Mans Fibla in view of Jang et al, Applicant argues that intumescent formulations for a fire protection coating is formulated to form foam layers and carbon in the event of fire and a person of ordinary skill in the art would understand the claimed intumescent coating foams and swells.  Applicant further argues that the intumescent coating belongs to a different field than Mans Fibla.  The Examiner respectfully disagrees with the above argument because the composition comprising the ammonium polyphosphate in Mans Fibla et al inherently provides an intumescent composition that swells upon application.  See the attached documents that teach that ammonium polyphosphates function as intumescent flame retardants that from a char layer and thermal barrier during the intumescent fire retardancy process (See Lim et al, Abstract and Reactive Polymers Fundamentals and Applications, Pg. 70, 2.3.3.3).  Furthermore, both the instant invention as Mans Fibla are both classified in C09K21/04.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 30, 2022